By order of December 19, 2018, the prosecuting attorney was directed to answer the application for leave to appeal the March 12, 2018 order of the Court of Appeals. On order of the Court, the answer having been received, the application for leave to appeal is again considered, and it is DENIED, because the defendant has failed to meet the burden of establishing entitlement to relief under MCR 6.508(D). The defendant-appellant's document entitled "Explanation for Delay in Filing" the late reply is treated as a motion to extend the time for filing the reply and is GRANTED.